United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1186
                                   ___________

DeAndre L. Askew,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Sears Roebuck and Company,              *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 4, 2009
                                Filed: December 9, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       DeAndre Askew appeals the District Court’s1 adverse grant of summary
judgment in his civil action asserting discriminatory termination and defamation. He
also appeals the District Court’s dismissal of his related assault claim for lack of
jurisdiction, and the denial of his motion to compel. We find no error in the Court’s
denial of Askew’s motion to compel, see Fed. R. Civ. P. 33, 34, 37(a)(3), or in the
dismissal of Askew's assault claim, which arose out of a work-related confrontation
between Askew and another employee, see Mo. Rev. Stat. § 287.120 (exclusive rights

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
and remedies under Missouri Workers’ Compensation Law); Skit Int’l, Ltd. v. DAC
Techs. of Ark., Inc., 487 F.3d 1154, 1156 (8th Cir.) (de novo standard of review), cert.
denied, 552 U.S. 991 (2007); Person v. Scullin Steel Co., 523 S.W.2d 801, 803–04
(Mo. 1975) (en banc) (assaults that are outgrowth of frictions generated by work itself
are covered under Missouri Workers’ Compensation Law). Upon careful review of
the record, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo
standard of review), we also conclude that summary judgment was proper for the
reasons explained by the District Court.

      Accordingly, we affirm.
                     ______________________________




                                          -2-